UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-3919 Name of Registrant: Vanguard STAR Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: October 31 Date of reporting period: November 1, 2011  April 30, 2012 Item 1: Reports to Shareholders Semiannual Report | April 30, 2012 Vanguard Developed Markets Index Fund > Vanguard Developed Markets Index Fund’s Investor Shares returned 3.75% for the six months ended April 30, 2012. > Because of temporary price differences arising from fair-value pricing, the fund’s returns diverged from those of its benchmark index. > The index’s two largest markets, the United Kingdom and Japan, contributed most significantly to the fund’s performance. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Fund Profile. 7 Performance Summary. 9 Financial Statements. 10 About Your Fund’s Expenses. 26 Trustees Approve Advisory Arrangement. 28 Glossary. 29 Developed Markets Index Fund Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Vanguard was named for the HMS Vanguard, flagship of British Admiral Horatio Nelson. A ship—whose performance and safety depend on the work of all hands—has served as a fitting metaphor for the Vanguard crew as we strive to help clients reach their financial goals. Your Fund’s Total Returns Six Months Ended April 30, 2012 Total Returns Vanguard Developed Markets Index Fund Investor Shares 3.75% Admiral™ Shares 3.73 Institutional Shares 3.67 Institutional Plus Shares 3.74 MSCI EAFE Index 2.44 International Funds Average 4.49 International Funds Average: Derived from data provided by Lipper Inc. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Institutional Shares and Institutional Plus Shares are available to certain institutional investors who meet specific administrative, service, and account-size criteria. Y our Fund’s Performance at a Glance October 31, 2011, Through April 30, 2012 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard Developed Markets Index Fund Investor Shares $9.25 $9.26 $0.308 $0.000 Admiral Shares 26.63 26.64 0.897 0.000 Institutional Shares 9.19 9.18 0.317 0.000 Institutional Plus Shares 95.75 95.69 3.326 0.000 1 Chairman’s Letter De ar Sh ar eho ld e r , International stock markets improved during the six months ended April 30, 2012, finishing with a modest advance. While Europe’s debt crisis remained a dominant theme in the financial markets, investor concern over the ongoing drama seemed to wax and wane throughout the period. In th is mark et e nvir o nm e n t, Inv e s to r Sh ar e s of Vanguard De v e l o p e d Mark et s Ind e x Fund r et urn e d 3 .75%. Bec aus e of te mp o rar y pri ce di ffe r e n ce s arising f r o m f air
